DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: line 2 of the claim reads, “wherein the determined orientation is indicative a patient in which …” The examiner believes the claim is meant to read “wherein the determined orientation is indicative of a patient in which …”
Claim 11 is objected to because of the following informalities:  line 7 of the claim recites “to activate a patient’s protrusor muscles”. The examiner believes this text is intended to read “to activate [[a]] the patient’s protrusor muscles”, since the patient has already been recited and the device is presumably stimulating the same patient that it is sensing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: No structure, not even a generic structure, is claimed to describe what device or apparatus is correlating postures of a patient,receiving sensor data, determining whether a patient is in a sleep state, or delivering energy to electrodes. The electrodes are the only structure claimed in claim 11, and thus the various structures described in the child claims 12-20 (a sensor, a memory, apparatus for detecting EMG) signals is totally absent and has no linking structure to the method steps described in claim 11. Thus, the structural relationships absent from claim 11 also render claims 12-20 indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Keenan et al. (US Patent Application Publication 2016/0354603), hereinafter Keenan, in view of Bolea (US Patent Application Publication 2014/0228905), hereinafter Bolea.
Regarding claim 1, Keenan teaches an implantable neurostimulator (INS) (Keenan, ¶[0017]) comprising: an electrical lead having formed thereon at least a pair of electrodes configured for placement proximate protrusor muscles of a patient (Keenan, 
Regarding claims 2 and 12, Keenan does not explicitly teach a three-axis accelerometer. However, Keenan teaches that the sensor may be an accelerometer or a gyroscope or a combination of the two (Keenan, ¶[0032]). It would have been obvious to one having ordinary skill in the art that a combined accelerometer and gyroscope may comprise a three-axis accelerometer, because this is a common embodiment of a combined accelerometer and gyroscope.
Regarding claims 3 and 13, Keenan teaches that the determined orientation is indicative of a patient in which the INS is implanted is supine (Keenan, ¶[0032]).
Regarding claims 4 and 14, Keenan teaches a memory in the INS storing a correlation of the signals from the sensor to orientations of the pulse generator, which represent postures of the patient (Keenan, ¶[0032], ¶[0036]).
Regarding claims 5 and 15, Keenan teaches that the memory stores therein a plurality of stimulation control parameters (Keenan, ¶[0036], control parameters for a variety of sleeping positions).
Regarding claims 6 and 16, Keenan teaches that each stimulation control parameter is associated with an orientation of the pulse generator (Keenan, ¶[0032], ¶[0036], a variety of different body orientations indicate pulse generator orientations since the IPG is fixed in the body).
Regarding claims 7 and 17, Keenan teaches that the sensor is further configured to detect one or more of motion, heartrate, or sound (Keenan, ¶[0033], sleep sensor may detect heart rate or breathing patterns, ¶[0023], motion sensor).
Regarding claims 8 and 18, the modified Keenan invention teaches that the control circuit delivers electrical energy to the bi-polar electrodes when the determined 
Regarding claims 9 and 19, in the modified Keenan invention, Bolea teaches that the sensor and control circuit are configured to detect electromyography signals of the protrusor muscles (Bolea, ¶[0400], EMG of the genioglossus, which is a protrusor muscle). It would have been obvious to one having ordinary skill in the art to detect EMG Signals for the protrusor muscles in order to determine whether the muscles have been activated to extend the tongue or not, and to for feedback to determine the optimal level of stimulation (Bolea, ¶[0412]).
Regarding claim 11, Keenan teaches a method comprising correlating the postures of a patient to an orientation of an implanted neurostimulator (Keenan, ¶[0032], based on sensor feedback determining body position and orientation) receiving sensor data indicative of the INS being in an orientation that correlates to a posture in which the patient is likely to experience obstructive sleep apnea (Keenan, ¶[0036], based on sensor feedback, instructing the pulse generator to provide different stimulation depending on whether the patient’s position has been deemed to be apneic or not), determining whether the patient is in a sleep state or in need of therapy (Keenan, ¶[0032-0034]); and delivering electrical energy to a pair of electrodes to activate the patient’s protrusor muscles (Keenan, Fig. 1, electrodes 101 and 102, ¶[0022], ¶[0029], the genioglossus is a protrusor muscle). Keenan does not teach the .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keenan in view of Bolea, further in view of Karamanoglu et al. (US Patent Application Publication 2013/0030497), hereinafter Karamanoglu. 
Regarding claims 10 and 20, the modified Keenan invention teaches that the control circuit is configured to detect EMG signals of protrusor muscles (Bolea, ¶[0400], EMG of the genioglossus, which is a protrusor muscle). The modified Keenan invention does not teach that the control circuit is configured to determine a fatigue of the protrusor muscles based on the detected electromyography signals. Bolea teaches the desirability of reducing muscle fatigue during electrical stimulation (Bolea, ¶[0129]), but does not propose methods of monitoring the fatigue. Karamanoglu teaches that a fatigue sensing module may use EMG signals to sense fatigue in muscles of the body that are undergoing nerve stimulation (Karamanoglu, ¶[0029-0030], fatigue sensing module; ¶[0033] using EMG sensing circuitry to detect fatigue, ¶[0042], and that activation can be controlled to reduce fatigue, ¶[0009]). It would have been obvious to one having ordinary skill in the art to apply Karamanoglu’s teachings to the modified 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Erin M Piateski/Primary Examiner, Art Unit 3792